               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:19-cv-00218-MR


RICKY RAY RICH JR.,              )
                                 )
                     Petitioner, )
                                 )                      MEMORANDUM OF
               vs.               )                      DECISION AND ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
                             1
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

       THIS MATTER is before the Court on initial review of the pro se

Petitioner’s § 2254 Petition for Writ of Habeas Corpus [Doc. 1].

I.     BACKGROUND

       Ricky Ray Rich Jr. (the “Petitioner”) is a prisoner of the state of North

Carolina who was convicted of statutory rape and indecent liberties with a

child on August 24, 2012 in Haywood County Superior Court. The trial court

sentenced the Petitioner to a term of 390 months’ imprisonment.                        The


1 Rule 2(a) of the Rules Governing Section 2254 Cases in the United States District
Courts requires that “the petition must name as respondent the state officer who has
custody” of the petitioner. Rule 2(a), 28 U.S.C. foll. § 2254. North Carolina law mandates
that the Secretary of the Department of Public Safety is the custodian of all state inmates,
and he has the power to control and transfer them. See N.C. Gen. Stat. § 148-4 (2017)
(“The Secretary of Public Safety shall have control and custody of all prisoners serving
sentence in the State prison system[.]”). Accordingly, Erik A. Hooks, the current Secretary
of Public Safety, is the proper respondent in this action.


          Case 1:19-cv-00218-MR Document 5 Filed 10/05/20 Page 1 of 7
Petitioner appealed to the North Carolina Court of Appeals. On May 9, 2013,

the North Carolina Court of Appeals affirmed the trial court’s decision. The

Petitioner did not file a Petitioner for Discretionary Review (“PDR”) in the

North Carolina Supreme Court.

      On April 29, 2019, the Petitioner filed a habeas petition in the North

Carolina Court of Appeals. On April 30, 2019, the North Carolina Court of

Appeals denied his petition. On May 10, 2019, the Petitioner filed a habeas

petition in the North Carolina Supreme Court. On May 14, 2019, the North

Carolina Supreme Court denied his petition.

      On July 3, 2019, the Petitioner filed the present habeas petition in this

Court.    In his petition, the Petitioner claims to have acquired “newly

discovered evidence through due dilig[e]nce after study[ing] the indictment.”

[Doc. 1 at 13]. Specifically, the Petitioner claims that on or about March 1,

2019, he “was talking with fellow inmates” about his case about whether “the

State had jurisdiction to try or even arrest Petitioner for said charges.” [Doc.

1-1 at 12]. The Petitioner claims that he “and his fellow inmates got together

with their [l]aw [b]ooks . . . and started reading and stud[y]ing and learned

through [d]ue [d]iligence . . . that the state did not have jurisdiction to try

Petitioner for said crimes.” [Id.].




                                       2

         Case 1:19-cv-00218-MR Document 5 Filed 10/05/20 Page 2 of 7
II.   DISCUSSION

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

provides a statute of limitations for § 2254 petitions by a person in custody

pursuant to a state court judgment. 28 U.S.C. § 2244(d)(1). The petition must

be filed within one year of the latest of:

            (A) the date on which the judgment became final by
            the conclusion of direct review or the expiration of the
            time for seeking such review;

            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed,
            if the applicant was prevented from filing by such
            State action;

            (C) the date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if the
            right has been newly recognized by the Supreme
            Court and made retroactively applicable to cases on
            collateral review; or

            (D) the date on which the factual predicate of the
            claim or claims presented could have been
            discovered through the exercise of due diligence.

Id. The limitations period is tolled during the pendency of a properly filed

state post-conviction action. 28 U.S.C. § 2244(d)(2).

      The Petitioner’s direct appeal was denied on March 9, 2013. The

Petitioner then had thirty-five days, until April 13, 2013, to file a PDR in the

North Carolina Supreme Court. See N.C. R. App. P. 15(b)3 (“A petition for


                                        3

         Case 1:19-cv-00218-MR Document 5 Filed 10/05/20 Page 3 of 7
review following determination by the Court of Appeals shall be . . . filed and

served within fifteen days after the mandate of the Court of Appeals has been

issued to the trial tribunal.”); N.C. R. App. P. 32(b) (“Unless a court orders

otherwise, its clerk shall enter judgment and issue the mandate of the court

twenty days after the written opinion of the court has been filed with the

clerk.”). Because the Petitioner did not file a PDR within those thirty-five

days, he could not file a petition for writ of certiorari with the United States

Supreme Court. Harb v. Keller, No. 1:09-cv-00766, 2010 WL 3853199, at *3

(M.D.N.C. Sept. 28, 2010) (“The United States Supreme Court has no

jurisdiction to review, by way of certiorari, intermediate state appellate court

rulings when, as here, the petitioner fails to seek available review in the

highest court of the State.”) (citations omitted). Accordingly, the Petitioner's

conviction became final on April 13, 2013, when the time for seeking review

of the Court of Appeals’ decision expired. See § 2244(d)(1)(A). At that time

AEDPA’s one-year statute of limitations began to run, and it expired one year

later on April 13, 2014.

      The Petitioner did not file the present § 2254 Petition, however, until

July 3, 2019. The Petition is therefore subject to being dismissed as untimely

unless the Petitioner can demonstrate that the Petition is subject to statutory

tolling under § 2244(d)(1)(B), (C) or (D), or that equitable tolling should


                                       4

         Case 1:19-cv-00218-MR Document 5 Filed 10/05/20 Page 4 of 7
otherwise apply. The Petitioner asserts that this action has been timely filed

under § 2244(d)(1)(D) because he has acquired “newly discovered evidence

through due dilig[e]nce after study[ing] the indictment.” [Doc. 1 at 13]. First,

any information contained within the Petitioner's indictment does not, by its

nature, constitute “newly discovered evidence.”       In any event, under §

2244(d)(1)(D), a claim of newly discovered evidence must be filed within one

year from “the date on which the factual predicate of the claim or claims

presented could have been discovery through the exercise of due diligence.”

28 U.S.C. § 2244(d)(1)(D). Thus, “by its terms, § 2244(d)(1)(D) is triggered

not when a petitioner actually learns of some pertinent information from

newly-discovered evidence; rather, it commences when he ‘could have . . .

discovered’ it.” Sawyer v. Kiser, No. 1:16-cv-00040 (GBL/TCB), 2017 WL

631574, at *4 (E.D. Va. Feb. 15, 2017). Here, whatever information the

Petitioner gleaned from his indictment and his “law books” could have been

discovered much earlier than 2019. In fact, the Petitioner does not present

any new evidence that was not available to him or could not have been

discovered through due diligence prior to 2019.        Accordingly, the Court

concludes that the Petitioner's habeas petition cannot be considered timely

filed under § 2244(d)(1)(D).




                                       5

         Case 1:19-cv-00218-MR Document 5 Filed 10/05/20 Page 5 of 7
      Because § 2244(d)(1)(D) does not appear to apply, and the present

petition was filed over a year after the Petitioner’s judgment became final,

the petition is subject to being dismissed as untimely unless the Petitioner

can demonstrate that his habeas petition is subject to statutory tolling under

§ 2244(d)(1)(B) or (C), or that equitable tolling should otherwise apply.2 The

Petitioner, however, has not provided an explanation for the delay in filing

his habeas petition and does not appear to assert that any of the other

exceptions in § 2244(d)(1) apply to his habeas petition. Accordingly, the

Court will provide the Petitioner 21 days to explain why his habeas petition

should not be dismissed as untimely, including any reasons why equitable

tolling should apply. See Hill v. Braxton, 277 F.3d 701, 706 (4th Cir. 2002).

      Finally, the Court notes that the Petitioner’s § 2254 Petition is not

signed under penalty of perjury. Under Rule 2(c)(5) of the Rules Governing

Section 2254 Cases in the United States District Courts,, a habeas petition

must be “signed under penalty of perjury by the petitioner or by a person

authorized to sign it for the petitioner under 28 U.S.C. § 2242.” The Petitioner

is required to file a version of his Petition signed under penalty of perjury.




2 “Generally, a litigant seeking equitable tolling bears the burden of establishing two
elements: (1) that he has been pursuing his rights diligently, and (2) that some
extraordinary circumstance stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408, 418
(2005).
                                          6

         Case 1:19-cv-00218-MR Document 5 Filed 10/05/20 Page 6 of 7
Failure of the Petitioner to comply with this requirement will result in the

dismissal of this action without further notice.

      IT IS, THEREFORE, ORDERED that:

      (1) The Petitioner shall, within 21 days of entry of this Order, file a

document explaining why his § 2254 Petition for Writ of Habeas Corpus

should not be dismissed as untimely. The Petitioner’s failure to comply with

this Order will result in dismissal of the Petition without further notice.

      (2) The Petitioner also shall, within 21 days of entry of this Order, file a

signed copy of his Petition under penalty of perjury. The Petitioner’s failure

to file a signed version of his Petition will result in the dismissal of this Petition

without further notice.

      (3)    The Clerk of Court is respectfully directed to substitute Erik A.

Hooks, Secretary of the North Carolina Department of Public Safety, as the

respondent in this action.

      IT IS SO ORDERED.

                                   Signed: October 3, 2020




                                           7

         Case 1:19-cv-00218-MR Document 5 Filed 10/05/20 Page 7 of 7
